Exhibit 10.5

EXECUTION VERSION

 

CREDIT SUISSE SECURITIES (USA)

LLC

CREDIT SUISSE AG

Eleven Madison Avenue

New York, New York 10010

  

JEFFERIES FINANCE LLC

520 Madison Avenue

New York, New York 10022

DEUTSCHE BANK AG CAYMAN

ISLANDS BRANCH

DEUTSCHE BANK SECURITIES INC.

60 Wall Street

New York, NY 10005

  

HSBC BANK USA, NATIONAL

ASSOCIATION

HSBC SECURITIES (USA) INC.

425 Fifth Avenue

New York, New York 10018

CONFIDENTIAL

February 12, 2018

Wand Merger Corporation

Fifth Avenue Plaza

800 Fifth Avenue, Suite 4100

Seattle, Washington 98104

Attention: Chad Smith

c/o Kohlberg Kravis Roberts & Co. L.P. (“KKR”)

9 West 57th Street

New York, New York 10019

Attn: Cade Thompson

Project Eclipse

Commitment Letter

Ladies and Gentlemen:

You have advised each of Credit Suisse AG (acting through such of its affiliates
or branches as it deems appropriate, “CS”), Credit Suisse Securities (USA) LLC
(“CS Securities” and, together with CS and their respective affiliates, “Credit
Suisse”), Jefferies Finance LLC (“Jefferies”), Deutsche Bank AG Cayman Islands
Branch (“DBCI”), Deutsche Bank Securities Inc. (“DBSI”, together with DBCI,
“DB”), HSBC Bank USA, National Association (“HSBC Bank”) and HSBC Securities
(USA) Inc. (“HSBC Securities” and, together with HSBC Bank, “HSBC” and, together
with Credit Suisse, Jefferies, DB, HSBC and any Additional Commitment Party (as
defined below), collectively, the “Commitment Parties”, “we” or “us”) that Wand
Merger Corporation (“Buyer” or “Borrower”), an affiliate of WMIH Corp. (“WMIH”;
WMIH together with Buyer, “you”), intends to acquire (the “Acquisition”),
directly or indirectly, all of the outstanding equity interests of the entity
previously identified to us by you as “Eclipse”, a Delaware corporation (the
“Company”). You have further advised us that, in connection with the foregoing,
you intend to consummate the other Transactions described in the Transaction
Description attached hereto as Exhibit A (the “Transaction Description”).
Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Transaction Description or Exhibit B (the “Term Sheet”; this
commitment letter, the Transaction Description, the Term Sheet and the Summary
of Additional Conditions attached hereto as Exhibit C, collectively, the
“Commitment Letter”).

You have further advised us that, in connection therewith, it is intended that
the financing for the Transactions will include either (x) up to $2,750 million
in aggregate principal amount of senior



--------------------------------------------------------------------------------

unsecured notes (the “Senior Unsecured Notes” or the “Notes”) in a Rule 144A
private placement or (y) if all or any portion of the Senior Unsecured Notes are
not issued by the Borrower on or prior to the Closing Date (as defined below),
up to $2,750 million of senior unsecured increasing rate loans (the “Bridge
Loans”), under the senior unsecured credit facility (the “Bridge Facility”)
described in the Term Sheet.

In connection with the foregoing, Credit Suisse is pleased to advise you of its
several and not joint commitment to provide 35%, Jefferies is pleased to advise
you of its several and not joint commitment to provide 27.5%, DBCI is pleased to
advise you of its several and not joint commitment to provide 25% and HSBC Bank
is pleased to advise you of its several and not joint commitment to provide
12.5%, subject only to the satisfaction or waiver of the applicable conditions
set forth in the section entitled “Conditions to Borrowing” in Exhibit B hereto
(in each case, limited on the Closing Date (as defined below) as indicated
therein) and in Exhibit C hereto. Credit Suisse, Jefferies, DBCI and HSBC Bank
are referred to herein as the “Initial Lenders”.

It is agreed that (i) each of CS Securities, Jefferies (acting through any of
its affiliates or branches as it deems appropriate), DBSI and HSBC Securities
will act as a lead arranger for the Bridge Facility (each in such capacity, a
“Lead Arranger”) and (ii) Credit Suisse will act as administrative agent for the
Bridge Facility (in such capacity, the “Administrative Agent). It is further
agreed that CS Securities shall have “left” placement in any and all marketing
materials or other documentation used in connection with the Bridge Facility.
Within 15 business days after the date of this Commitment Letter, you may
appoint additional joint lead arrangers, joint bookrunners agents, co-agents or
co-managers (any such arranger, bookrunner, agent, co-agent or co-manager, an
“Additional Commitment Party”) or confer other titles in respect of the Bridge
Facility in a manner and with economics determined by you (it being understood
that, to the extent you appoint Additional Commitment Parties or confer other
titles in respect of the Bridge Facility, the economics allocated to, and the
amount of the commitments of, the Commitment Parties in respect of the Bridge
Facility will be ratably reduced by the economics allocated to and the amount of
the commitments of such appointed entities upon the execution by such financial
institution of customary joinder documentation and, thereafter, each such
financial institution shall constitute a “Commitment Party” and “Initial Lender”
hereunder and under the Fee Letter); provided that the Initial Lenders on the
date hereof shall have not less than 75.0% of the total economics for the Bridge
Facility on the Closing Date. Except as provided in this paragraph, no other
titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below and
other than in connection with any Additional Commitment Party) will be paid to
any Lender in order to obtain its commitment to participate in the Bridge
Facility unless you and the Commitment Parties shall so agree. The respective
commitments of the Initial Lenders shall be several and not joint.

The Lead Arrangers reserve the right, prior to or after the execution of the
Bridge Facility Documentation (as defined in Exhibit B), which we agree will be
initially drafted by your counsel, to syndicate all or a portion of the Initial
Lenders’ respective commitments hereunder to a group of banks, financial
institutions and other institutional lenders identified by the Lead Arrangers in
consultation with you and reasonably acceptable to them and you with respect to
the identity of such lenders (your consent not to be unreasonably withheld or
delayed) including, without limitation, any relationship lenders designated by
you and reasonably acceptable to the Lead Arrangers (such banks, financial
institutions and other institutional lenders, together with the Initial Lenders,
the “Lenders”); provided that, notwithstanding each Lead Arranger’s right to
syndicate the Bridge Facility and receive commitments with respect thereto (but
subject to the fourth paragraph of this Commitment Letter), it is agreed that
(i) syndication of, or receipt of commitments or participations in respect of,
all or any portion of an Initial Lender’s commitments hereunder prior to the
date of the consummation of the Acquisition and the date of the initial funding
under the Bridge Facility (the date of such funding or issuance of Senior
Unsecured

 

[Commitment Letter]

 

2



--------------------------------------------------------------------------------

Notes, the “Closing Date”)shall not be a condition to such Initial Lender’s
commitments; (ii) except as provided above with respect to appointment of
Additional Commitment Parties, no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund the
Bridge Facility on the Closing Date) in connection with any syndication,
assignment or participation of the Bridge Facility, including its commitments in
respect thereof, until after the initial funding of the Bridge Facility has
occurred; (iii) no assignment or novation shall become effective with respect to
all or any portion of any Initial Lender’s commitments in respect of the Bridge
Facility until after the initial funding of the Bridge Facility; (iv) unless you
otherwise agree in writing, each Commitment Party shall retain exclusive control
over all rights and obligations with respect to its commitments in respect of
the Bridge Facility, including all rights with respect to consents,
modifications, supplements, waivers and amendments, until the Closing Date has
occurred; and (v) we will not syndicate our commitments to certain banks,
financial institutions and other institutional lenders and investors (a) that
have been separately identified in writing by you or the Sponsor to us prior to
the date hereof (or, if after such date, that are reasonably acceptable to the
Lead Arrangers holding a majority of the aggregate amount of outstanding
financing commitments in respect of the Bridge Facility on the date hereof (the
“Majority Lead Arrangers”), (b) those persons who are competitors of the
Borrower or the Company and their respective subsidiaries that are separately
identified in writing by you or the Sponsor to us from time to time, and (c) in
the case of each of clauses (a) and (b), any of their affiliates (other than
bona fide debt fund affiliates) that are either (x) identified in writing by you
or the Sponsor from time to time or (y) clearly identifiable on the basis of
such affiliate’s name (clauses (a), (b) and (c) above, collectively
“Disqualified Lenders”); provided that designations of Disqualified Lenders may
not apply retroactively to disqualify any entity that has previously acquired an
assignment or participation in the Bridge Facility.

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments or
participations in respect of, the Bridge Facility and in no event shall the
commencement or successful completion of syndication of the Bridge Facility
constitute a condition to the availability of the Bridge Facility on the Closing
Date. The Lead Arrangers intend to commence syndication efforts promptly upon
the execution by each party of this Commitment Letter and as part of their
syndication efforts, it is their intent to have Lenders commit to the Bridge
Facility prior to the Closing Date (subject to the limitations set forth in the
preceding paragraph). You agree actively to assist the Lead Arrangers, until the
earlier to occur of (i) a Successful Syndication (as defined in the Fee Letter)
and (ii) 30 days after the Closing Date (such earlier date, the “Syndication
Date”), in completing a timely syndication that is reasonably satisfactory to
them and you. Such assistance shall include, without limitation, (a) your using
commercially reasonable efforts to ensure that any syndication efforts benefit
materially from your existing lending and investment banking relationships and
the existing lending and investment banking relationships of KKR and its
affiliates (collectively, the “Sponsor”) and, to the extent not in contravention
of the terms of the Acquisition Agreement as in effect on the date hereof, the
Company, (b) direct contact between senior management, representatives and
advisors of you and the Sponsor, on the one hand, and the proposed Lenders, on
the other hand (and your using commercially reasonable efforts, to the extent
not in contravention of the terms of the Acquisition Agreement as in effect on
the date hereof, to ensure such contact between senior management,
representatives and advisors of the Company, on the one hand, and the proposed
Lenders, on the other hand), in all such cases at times and places mutually
agreed upon, (c) your and the Sponsor’s assistance, and your using commercially
reasonable efforts to cause the Company to assist, to the extent not in
contravention of the terms of the Acquisition Agreement as in effect on the date
hereof, in the preparation of customary confidential information memorandum for
the Bridge Facility (any such memorandum, a “Confidential Information
Memorandum”) and other marketing materials to be used in connection with the
syndications, in each case, in a form consistent with the materials used by
other portfolio companies of the Sponsor in connection with the syndications of
bridge facilities and using commercially reasonable efforts to provide
information and other customary materials reasonably requested in connection
with such Confidential

 

[Commitment Letter]

 

3



--------------------------------------------------------------------------------

Information Memorandum no less than 15 consecutive business days prior to the
Closing Date, (d) using your commercially reasonable efforts to procure updated
public corporate credit rating and a public corporate family rating in respect
of WMIH from Standard & Poor’s Ratings Services (“S&P”) and Moody’s Investors
Service, Inc. (“Moody’s”), respectively, and public ratings for each of the
Bridge Facility and the Notes from each of S&P and Moody’s, in each case, at
least five business days prior to the Closing Date, (e) the hosting, with the
Lead Arrangers, of no more than one meeting of prospective Lenders at a time to
be mutually agreed upon and additional telephonic meetings to be mutually agreed
and (f) your ensuring (and with respect to the Company and its subsidiaries, to
the extent not in contravention of the terms of the Acquisition Agreement as in
effect on the date hereof, your using commercially reasonable efforts to ensure)
that there shall be no competing issues of debt securities or commercial bank or
other credit facilities (other than the Bridge Facility) of WMIH, the Company or
any of their respective subsidiaries being offered, placed or arranged (other
than the Notes (or the issuance of any “demand securities” issued in lieu of the
Notes or other indebtedness issued in lieu of the Notes that has otherwise been
consented to by the Majority Lead Arrangers (such consent not to be unreasonably
withheld or delayed)) if such debt securities or commercial bank or other credit
facilities would, in the reasonable judgment of the Lead Arrangers, materially
impair the primary syndication of the Bridge Facility (it is understood and
agreed that any deferred purchase price obligations, indebtedness to finance or
refinance the purchase, origination, pooling or funding of mortgage servicing
rights, residual funding facilities, securitization indebtedness, servicing
advance facilities, warehouse facilities and credit enhancement agreements, in
each case necessary for execution of the Borrower’s line of business and either
consistent with past practice or in the ordinary course of business, ordinary
course working capital facilities and ordinary course capital lease, purchase
money, equipment financings and other indebtedness permitted to be incurred or
remain outstanding by the Acquisition Agreement will not be deemed to materially
impair the primary syndication of the Bridge Facility). Notwithstanding anything
to the contrary contained in this Commitment Letter or the Fee Letter or any
other letter agreement or undertaking concerning the financing of the
Transactions to the contrary, neither the obtaining of the ratings referenced
above nor the compliance with any of the other provisions set forth in clauses
(a) through (f) above or any other provision of this paragraph shall constitute
a condition to the commitments hereunder or the funding of the Bridge Facility
on the Closing Date or at any time thereafter.

The Lead Arrangers, in their capacities as such, will, in consultation with you,
manage all aspects of any syndication of the Bridge Facility, including
decisions as to the selection of institutions reasonably acceptable to you to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate (subject to your consent rights
and rights of appointment set forth in the second preceding paragraph), the
allocation of the commitments among the Lenders and the amount and distribution
of fees among the Lenders from the amounts to be paid to the Commitment Parties
pursuant to this Commitment Letter and the Fee Letter. To assist the Lead
Arrangers in their syndication efforts, you agree promptly to prepare and
provide (and to use commercially reasonable efforts, to the extent not in
contravention of the terms of the Acquisition Agreement as in effect on the date
hereof, to cause the Sponsor and the Company to provide) to the Lead Arrangers
all customary information with respect to you and the Company and each of your
and its respective subsidiaries and the Transactions, including all financial
information, as the Lead Arrangers may reasonably request in connection with the
structuring, arrangement and syndication of the Bridge Facility. For the
avoidance of doubt, you will not be required to provide any information to the
extent that the provision thereof would violate any law, rule or regulation
binding upon you or any of your subsidiaries or affiliates or upon the Company
or any of its respective subsidiaries or affiliates or any obligation of
confidentiality binding upon, or waive any attorney-client privilege of, you,
the Company or your or its respective subsidiaries and affiliates (in which case
you agree to use commercially reasonable efforts to have any such
confidentiality obligation waived, and otherwise in all instances, to the extent
practicable and not prohibited by applicable law, rule or regulation, promptly
notify us that information is being withheld pursuant to this sentence).
Notwithstanding anything herein to the contrary, the only financial statements

 

[Commitment Letter]

 

4



--------------------------------------------------------------------------------

that shall be required to be provided to the Commitment Parties in connection
with the syndication of the Bridge Facility on or prior to the Closing Date
shall be those required to be delivered pursuant to paragraphs 4 and 5 of
Exhibit C.

You hereby represent and warrant that (with respect to the Company and its
subsidiaries and its and their respective businesses, to your knowledge) all
written information and written data (such information and data, other than
information of a general economic or industry specific nature, the
“Information”) that has been or will be made available to the Commitment Parties
by or on behalf of you or any of your representatives, taken as a whole, is or
will be, when furnished, correct in all material respects and does not or will
not, when furnished, and when taken as a whole, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto from time to time). You agree that if, at any
time prior to the later of the Closing Date and the Syndication Date, you become
aware that any of the representations and warranties in the preceding sentence
would be incorrect in any material respect if the Information were being
furnished, and such representations and warranties were being made, at such
time, then you will use commercially reasonable efforts to promptly supplement
the Information so that such representations and warranties will be correct in
all material respects (with respect to the Company and its subsidiaries and its
and their respective businesses, to your knowledge) under those circumstances.
In arranging and syndicating the Bridge Facility, the Commitment Parties will be
entitled to use and rely primarily on the Information without responsibility for
independent verification thereof.

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Lead Arrangers to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Term Sheet and
in the Fee Letter dated the date hereof and delivered herewith with respect to
the Bridge Facility (the “Fee Letter”), if and to the extent payable. Once paid,
such fees shall not be refundable under any circumstances, except as otherwise
contemplated by the Fee Letter.

The several commitments of the Initial Lenders hereunder to fund the Bridge
Facility on the Closing Date and the several agreements of the Lead Arrangers to
perform the services described herein are subject solely to (a) the applicable
conditions set forth in the section entitled “Conditions to Borrowing” in
Exhibit B hereto and (b) the applicable conditions set forth in Exhibit C
hereto, and upon satisfaction (or waiver by the Commitment Parties) of such
conditions, the initial funding of the Bridge Facility or the issuance of the
Senior Unsecured Notes shall occur, it being understood that there are no
conditions (implied or otherwise) to the commitments hereunder and there will be
no conditions (implied or otherwise) under the Bridge Facility Documentation to
the funding of the Bridge Facility on the Closing Date, including compliance
with the terms of this Commitment Letter, the Fee Letter or the Bridge Facility
Documentation, other than those that are expressly stated in the section
entitled “Conditions to Borrowing” in Exhibit B hereto and in Exhibit C hereto.

Notwithstanding anything to the contrary in this Commitment Letter (including
each of the exhibits attached hereto), the Fee Letter, the Bridge Facility
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties the making of which shall be a condition to the availability of the
Bridge Facility on the Closing Date shall be (A) such of the representations and
warranties made by or with respect to the Company, its subsidiaries and their
respective businesses in the Acquisition Agreement as are material to the
interests of the Initial Lenders, but only to the extent that you (or one of
your affiliates) have the right (taking into account any applicable cure
provisions) to terminate your (or its) obligations under the Acquisition
Agreement (or otherwise decline to consummate the Acquisition without any
liability) as a result of a breach of such representations and warranties in the
Acquisition Agreement (to such extent, the “Company Representations”) and
(B) the Specified Representations (as defined below)

 

[Commitment Letter]

 

5



--------------------------------------------------------------------------------

and (ii) the terms of the Bridge Facility Documentation shall be in a form such
that they do not impair the availability of the Bridge Facility on the Closing
Date if the conditions set forth in the section entitled “Conditions to
Borrowing” in Exhibit B hereto and in Exhibit C hereto are satisfied (or waived
by the Commitment Parties) For purposes hereof, “Specified Representations”
means the representations and warranties made by the Borrower and WMIH to be set
forth in the Bridge Facility Documentation relating to the corporate or other
organizational existence of the Borrower and WMIH, power and authority, due
authorization, execution, delivery and enforceability, in each case related to
the borrowing under, guaranteeing under, and performance of, the Bridge Facility
Documentation; the incurrence of the loans and the provision of the Guarantees,
in each case under the Bridge Facility, not conflicting with the Borrower’s and
WMIH’s constitutional documents (after giving effect to the Acquisition);
solvency as of the Closing Date (after giving effect to the Transactions) of the
Borrower and its restricted subsidiaries on a consolidated basis (solvency to be
defined in a manner consistent with the manner in which solvency is defined in
the solvency certificate to be delivered pursuant to paragraph 9 of Exhibit C);
Federal Reserve margin regulations; the use of loan proceeds not violating OFAC,
FCPA, other anti-terrorism laws and the PATRIOT Act; and the Investment Company
Act. This paragraph, and the provisions herein, shall be referred to as the
“Funding Conditions Provisions”. Without limiting the conditions precedent
provided herein to funding the consummation of the Acquisition with the proceeds
of the Bridge Facility, the Lead Arrangers will cooperate with you as reasonably
requested in coordinating the timing and procedures for the funding of the
Bridge Facility in a manner consistent with the Acquisition Agreement.

You agree (a) to indemnify and hold harmless each of the Commitment Parties,
their respective affiliates and the respective officers, directors, employees,
agents, controlling persons, members, advisors and the successors of each of the
foregoing (each, an “Indemnified Person”) from and against any and all losses,
claims, damages and liabilities of any kind or nature, joint or several, to
which any such Indemnified Person may become subject, to the extent arising out
of or in connection with any claim, litigation, investigation or proceeding,
actual or threatened, relating to this Commitment Letter (including the Term
Sheet), the Fee Letter, the Transactions, the Bridge Facility or any related
transaction contemplated hereby (any of the foregoing, a “Proceeding”),
regardless of whether any such Indemnified Person is a party thereto and whether
such Proceeding is brought by you or any other person, and to reimburse each
such Indemnified Person promptly upon written demand for any reasonable and
documented out-of-pocket legal fees and expenses incurred in connection with
investigating or defending any of the foregoing by one firm of counsel for all
Indemnified Persons, taken as a whole, and, if necessary, by a single firm of
local counsel in each appropriate jurisdiction (which may, in the Indemnified
Person’s sole discretion, include a single firm of special counsel acting in
multiple jurisdictions) for all such Indemnified Persons, taken as a whole (and,
in the case of an actual or perceived conflict of interest where the Indemnified
Person affected by such conflict notifies you of the existence of such conflict
and thereafter, after receipt of your written consent (which consent shall not
be unreasonably withheld or delayed), retains its own counsel, by another firm
of counsel for such affected Indemnified Person) or other reasonable and
documented out-of-pocket fees and expenses incurred in connection with
investigating or defending any of the foregoing; provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent that they have resulted
from (i) the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or their respective officers, directors, employees, agents, controlling persons,
members, advisors or the successors of any of the foregoing (as determined by a
court of competent jurisdiction in a final and non-appealable decision), (ii) a
material breach of the obligations of such Indemnified Person (or any of such
Indemnified Person’s affiliates or any of its or their respective officers,
directors, employees, agents, controlling persons, members, advisors or the
successors of any of the foregoing) under this Commitment Letter, the Fee Letter
or the Bridge Facility Documentation (as determined by a court of competent
jurisdiction in a final and non-appealable decision), (iii) in the case of a
Proceeding initiated by you or one of your permitted assignees against the
relevant Indemnified Person, a breach of the obligations of such Indemnified
Person or any of such

 

[Commitment Letter]

 

6



--------------------------------------------------------------------------------

Indemnified Person’s affiliates or of any of its or their respective officers,
directors, employees, agents, advisors or other representatives of any of the
foregoing under this Commitment Letter, the Fee Letter or the Bridge Facility
Documentation (as determined by a court of competent jurisdiction in a final and
non-appealable decision) or (iv) any Proceeding not arising from any act or
omission by you or any of your affiliates that is brought by an Indemnified
Person against any other Indemnified Person (other than disputes involving
claims against any Lead Arranger or the Administrative Agent in its capacity as
such), and (b) to reimburse each Commitment Party and each Indemnified Person
from time to time, promptly upon written demand and presentation of a summary
statement, for all reasonable and documented out-of-pocket expenses (including
but not limited to expenses of each Commitment Party’s due diligence
investigation, consultants’ fees (to the extent any such consultant has been
retained with your prior written consent (such consent not to be unreasonably
withheld or delayed)), syndication expenses, travel expenses and reasonable
fees, disbursements and other charges of counsel to the Lead Arrangers
identified in the Term Sheet and of a single firm of local counsel to the Lead
Arrangers in each appropriate jurisdiction (other than any allocated costs of
in-house counsel) or otherwise retained with your consent (such consent not to
be unreasonably withheld or delayed)), in each case incurred in connection with
the Bridge Facility and the preparation of this Commitment Letter, the Fee
Letter and the Bridge Facility Documentation (collectively, the “Expenses”);
provided that except as set forth in the Fee Letter, you shall not be required
to reimburse any of the Expenses in the event the Closing Date does not occur.

Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for any damages arising from the use by
others of information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems (including
IntraLinks or SyndTrak Online), except to the extent that such damages have
resulted from the willful misconduct, bad faith or gross negligence of such
Indemnified Person or any of such Indemnified Person’s affiliates or any of its
or their officers, directors, employees, agents, controlling persons, members or
the successors of any of the foregoing (as determined by a court of competent
jurisdiction in a final and non-appealable decision) and (ii) none of we, you,
the Company, the Sponsor (or any of their respective affiliates), any
subsidiaries of the foregoing or any Indemnified Person shall be liable for any
indirect, special, punitive or consequential damages (including, without
limitation, any loss of profits, business or anticipated savings) in connection
with this Commitment Letter, the Fee Letter, the Transactions (including the
Bridge Facility and the use of proceeds thereunder), or with respect to any
activities related to the Bridge Facility, including the preparation of this
Commitment Letter, the Fee Letter and the Bridge Facility Documentation;
provided that nothing in this paragraph shall limit your indemnity and
reimbursement obligations to the extent that such indirect, special, punitive or
consequential damages are included in any claim by a third party unaffiliated
with any of the Commitment Parties with respect to which the applicable
Indemnified Person is entitled to indemnification under the preceding paragraph.

You shall not be liable for any settlement of any Proceeding effected without
your written consent (which consent shall not be unreasonably withheld or
delayed), but if settled with your written consent or if there is a final and
non-appealable judgment by a court of competent jurisdiction in any such
Proceeding, you agree to indemnify and hold harmless each Indemnified Person
from and against any and all losses, claims, damages, liabilities and reasonable
and documented legal or other out-of-pocket expenses by reason of such
settlement or judgment in accordance with and to the extent provided in the
other provisions herein.

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance

 

[Commitment Letter]

 

7



--------------------------------------------------------------------------------

reasonably satisfactory to such Indemnified Person from all liability or claims
that are the subject matter of such proceedings and (ii) does not include any
statement as to or any admission of fault, culpability, wrong doing or a failure
to act by or on behalf of any Indemnified Person.

You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Commitment Parties nor any of their affiliates will use confidential information
obtained from you or the Company by virtue of the transactions contemplated by
this Commitment Letter or their other relationships with you in connection with
the performance by them of services for other persons, and neither the
Commitment Parties nor any of their affiliates will furnish any such information
to other persons (other than as permitted pursuant to the provisions hereof).
You also acknowledge that neither the Commitment Parties nor any of their
affiliates have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained by them from other persons.

As you know, each Commitment Party and its respective affiliates is a full
service securities firm engaged, either directly or through its affiliates, in
various activities, including securities trading, commodities trading,
investment management, financing and brokerage activities and financial planning
and benefits counseling for both companies and individuals. In the ordinary
course of these activities, the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Company, any of your or
their respective subsidiaries and affiliates and other companies which may be
the subject of the arrangements contemplated by this letter for their own
account and for the accounts of their customers and may at any time hold long
and short positions in such securities. The Commitment Parties and their
respective affiliates may also co-invest with, make direct investments in, and
invest or co-invest client monies in or with funds or other investment vehicles
managed by other parties, and such funds or other investment vehicles may trade
or make investments in securities of you, the Company, any of your or their
respective subsidiaries and affiliates or other companies which may be the
subject of the arrangements contemplated by this Commitment Letter or engage in
commodities trading with any thereof.

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Company and you. You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Parties and you and the Company, your
and its respective shareholders or your and its respective affiliates. You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties, on the one hand, and you and the Company, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party is acting solely as a principal and not as agents or
fiduciaries of you, the Company, your and its management, shareholders,
creditors or any other person, (iii) the Commitment Parties have not assumed an
advisory or fiduciary responsibility or any other obligation in favor of you
with respect to the transactions contemplated hereby or the process leading
thereto (irrespective of whether the Commitment Parties or any of their
respective affiliates have advised or are currently advising you or the Company
on other matters) except the obligations expressly set forth in this Commitment
Letter and the Fee Letter and (iv) you have consulted your own legal, tax,
accounting and financial advisors to the extent you deemed appropriate. You
further acknowledge and agree that you are responsible for making your own
independent judgment with respect to such transactions and the process leading
thereto. Please note that the Commitment Parties and their affiliates have not
provided any legal, accounting, regulatory or tax advice. You agree that you
will not

 

[Commitment Letter]

 

8



--------------------------------------------------------------------------------

claim that the Commitment Parties (in their capacity as such) or their
applicable affiliates, as the case may be, have rendered advisory services of
any nature or respect, or owe a fiduciary or similar duty to you or your
affiliates, in connection with the transactions contemplated by this Commitment
Letter or the process leading thereto.

This Commitment Letter and any claim, controversy or dispute arising under or
related to this Commitment Letter and the commitments hereunder shall not be
assignable by any party hereto without the prior written consent of each other
party hereto (such consent not to be unreasonably withheld or delayed) (and any
attempted assignment without such consent shall be null and void). This
Commitment Letter and the commitments hereunder are intended to be solely for
the benefit of the parties hereto (and Indemnified Persons) and are not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and Indemnified Persons to the extent expressly set
forth herein). Subject to the limitations otherwise set forth herein, each
Commitment Party reserves the right to employ the services of its respective
affiliates or branches in providing services contemplated hereby and to
allocate, in whole or in part, to their affiliates or branches certain fees
payable to such Commitment Party in such manner as such Commitment Party and its
respective affiliates or branches may agree in their sole discretion and, to the
extent so employed, such affiliates and branches shall be entitled to the
benefits and protections afforded to, and subject to the provisions governing
the conduct of, such Commitment Party hereunder. This Commitment Letter may not
be amended or any provision hereof waived or modified except by an instrument in
writing signed by each of the Commitment Parties and you. This Commitment Letter
may be executed in any number of counterparts, each of which shall be an
original and all of which, when taken together, shall constitute one agreement.
Delivery of an executed counterpart of a signature page of this Commitment
Letter by facsimile transmission or other electronic transmission (i.e., a “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart
hereof. This Commitment Letter (including the exhibits hereto) and the Fee
Letter (i) are the only agreements that have been entered into among the parties
hereto with respect to the Bridge Facility and (ii) supersede all prior
understandings, whether written or oral, among us with respect to the Bridge
Facility and set forth the entire understanding of the parties hereto with
respect thereto.

Each of the parties hereto agrees that (i) this Commitment Letter is a binding
and enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity (whether
considered in a proceeding in equity or law)) with respect to the subject matter
contained herein, including an agreement to negotiate in good faith the Bridge
Facility Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the funding of the
Bridge Facility is subject only to the conditions precedent as provided herein
and (ii) the Fee Letter is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization and
other similar laws relating to or affecting creditors’ rights generally and
general principles of equity (whether considered in a proceeding in equity or
law)) of the parties thereto with respect to the subject matter set forth
therein.

THIS COMMITMENT LETTER AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK; provided, however, that it is understood and agreed that (a) the
interpretation of the definition of “Company Material Adverse Effect” (as
referenced in Exhibit C hereto) (and whether or not such Company Material
Adverse Effect has occurred), (b) the determination of the accuracy of any
Company Representations and whether as a result of any inaccuracy thereof you
(or your affiliates) has the right (taking into account any applicable cure
provisions) to terminate your (or your affiliates’) obligations under the
Acquisition Agreement or decline to consummate the Acquisition and (c) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement, in each case shall be governed by, and
construed in accordance with, the laws of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof.

 

[Commitment Letter]

 

9



--------------------------------------------------------------------------------

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
HERETO RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter, the Transactions or the transactions contemplated hereby, or for
recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(b) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Commitment Letter, the
Fee Letter, the Transactions or the transactions contemplated hereby in any such
New York State court or in any such Federal court, (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court and (d) agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Each of the parties hereto agrees to commence any such action,
suit, proceeding or claim either in the United States District Court for the
Southern District of New York or in the Supreme Court of the State of New York,
New York County located in the Borough of Manhattan.

This Commitment Letter is delivered to you on the understanding that none of the
Fee Letter and its terms or substance, or, prior to your acceptance hereof, this
Commitment Letter and its terms or substance or the activities of any Commitment
Party pursuant hereto or to the Fee Letter, shall be disclosed, directly or
indirectly, to any other person or entity (including other lenders,
underwriters, placement agents, advisors or any similar persons) except (a) to
the Sponsor, the equityholders of Buyer pro forma for the Acquisition and to
your and any of the Sponsor’s subsidiaries and affiliates and your and their
respective officers, directors, employees, agents, attorneys, accountants,
advisors and controlling persons who are informed of the confidential nature
thereof, on a confidential and need-to-know basis, (b) if the Commitment Parties
consent to such proposed disclosure (such consent not to be unreasonably
withheld or delayed) or (c) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law, rule or regulation or compulsory legal process or to
the extent requested or required by governmental and/or regulatory authorities,
in each case based on the reasonable advice of your legal counsel (in which
case, you agree, to the extent practicable and not prohibited by applicable law,
rule or regulation, to inform us promptly thereof); provided that (i) you may
disclose this Commitment Letter (but not the Fee Letter) and the contents hereof
to the Company and its officers, directors, employees, agents, attorneys,
accountants, advisors and controlling persons, on a confidential and
need-to-know basis, (ii) you may disclose the Commitment Letter and its contents
in any offering memoranda or private placement memoranda relating to the Notes,
in any syndication or other marketing materials in connection with the Bridge
Facility (including any Confidential Information Memorandum and other customary
marketing materials) or in connection with any public or regulatory filing
requirement relating to the Transactions, (iii) you may disclose the Term Sheet
and the other exhibits and annexes to the Commitment Letter and the contents
thereof, to potential Lenders and their affiliates involved in the related
commitments, to equity investors and to rating agencies in connection with
obtaining ratings for WMIH and the Bridge Facility, (iv) you may disclose the
aggregate fees contained in the Fee Letter as part of pro forma information or a
generic

 

[Commitment Letter]

 

10



--------------------------------------------------------------------------------

disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Bridge Facility and/or the Notes (or the issuance of any
“demand securities” issued in lieu of the Notes or other indebtedness issued in
lieu of the Notes that has otherwise been consented to by the Majority Lead
Arrangers (such consent not to be unreasonably withheld or delayed)) or in any
public or regulatory filing requirement relating to the Transactions, (v) to the
extent the amounts of fees and other economic terms of the market flex
provisions set forth therein have been redacted in a customary manner, you may
disclose the Fee Letter and the contents thereof to the Company and its
officers, directors, employees, agents, attorneys, accountants, advisors and
controlling persons, on a confidential and need-to-know basis, (vi) you may
disclose this Commitment Letter (but not the Fee Letter) in any tender offer or
proxy relating to the Transactions and (vii) you may disclose the Fee Letter and
the contents thereof to any prospective Additional Commitment Party or
prospective equity investor and their respective officers, directors, employees,
attorneys, accountants and advisors, in each case on a confidential basis. You
agree that you will permit us to review and approve (such approval not to be
unreasonably withheld or delayed) any reference to us or any of our affiliates
in connection with the Bridge Facility or the transactions contemplated hereby
contained in any press release or similar written public disclosure prior to
public release. The confidentiality provisions set forth in this paragraph shall
survive the termination of this Commitment Letter and expire and shall be of no
further effect after the second anniversary of the date hereof.

Each Commitment Party and its affiliates will use all non-public information
provided to any of them or such affiliates by or on behalf of you hereunder or
in connection with the Transactions solely for the purpose of providing the
services which are the subject of this Commitment Letter and negotiating,
evaluating and consummating the transactions contemplated hereby and shall treat
confidentially all such information and shall not publish, disclose or otherwise
divulge such information; provided that nothing herein shall prevent such
Commitment Party and its affiliates from disclosing any such information
(a) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding, or otherwise as required
by applicable law, rule or regulation or compulsory legal process (in which case
such Commitment Party agrees (except with respect to any routine or ordinary
course audit or examination conducted by bank accountants or any governmental,
bank regulatory or self-regulatory authority exercising examination or
regulatory authority (including any self-regulatory authority)), to the extent
practicable and not prohibited by applicable law, rule or regulation, to inform
you promptly thereof prior to disclosure), (b) upon the request or demand of any
regulatory authority (including any self-regulatory authority) having
jurisdiction over such Commitment Party or any of its affiliates (in which case
such Commitment Party agrees (except with respect to any routine or ordinary
course audit or examination conducted by bank accountants or any governmental,
bank regulatory or self-regulatory authority exercising examination or
regulatory authority) to the extent practicable and not prohibited by applicable
law, rule or regulation, to inform you promptly thereof prior to disclosure),
(c) to the extent that such information becomes publicly available other than by
reason of improper disclosure by such Commitment Party or any of its affiliates
or any of their respective officers, directors, employees, agents, controlling
persons and members thereto in violation of any confidentiality obligations
owing to you, the Sponsor, the Company or any of your or their respective
subsidiaries or affiliates or any of their respective officers, directors,
employees, agents, controlling persons and members (including those set forth in
this paragraph), (d) to the extent that such information is received by such
Commitment Party from a third party that is not, to such Commitment Party’s
knowledge, subject to confidentiality obligations owing to you, the Sponsor, the
Company or any of your or their respective subsidiaries or affiliates or related
parties, (e) to the extent that such information was already in our possession
prior to any duty or other undertaking of confidentiality or is independently
developed by the Commitment Parties without the use of such information, (f) to
other Commitment Parties and such Commitment Party’s affiliates and to its and
their respective officers, directors, partners, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions and who are informed of the
confidential nature of such information and

 

[Commitment Letter]

 

11



--------------------------------------------------------------------------------

who are subject to customary confidentiality obligations of professional
practice or who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph) (with each such Commitment Party, to
the extent within its control, responsible for such person’s compliance with
this paragraph), (g) to potential or prospective Lenders, hedge providers,
participants or assignees, in each case who agree (pursuant to customary
syndication practice) to be bound by the terms of this paragraph (or language
substantially similar to this paragraph); provided that (i) the disclosure of
any such information to any Lenders, hedge providers or prospective Lenders,
hedge providers or participants or prospective participants referred to above
shall be made subject to the acknowledgment and acceptance by such Lender, hedge
provider or prospective Lender or participant or prospective participant that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as is otherwise reasonably acceptable
to you and each Commitment Party, including, without limitation, as agreed in
any information materials or other marketing materials) in accordance with the
standard syndication processes of such Commitment Party or customary market
standards for dissemination of such type of information, which shall in any
event require “click through” or other affirmative actions on the part of
recipient to access such information and (ii) no such disclosure shall be made
by such Commitment Party to any person that is at such time a Disqualified
Lender, (h) for purposes of establishing a “due diligence” defense or (i) to
rating agencies in connection with obtaining ratings for WMIH, the Bridge
Facility and the Notes. In addition, each Commitment Party may disclose the
existence of the Bridge Facility to market data collectors, similar service
providers to the lending industry and service providers to the Commitment
Parties in connection with the administration and management of the Bridge
Facility. In the event that the Bridge Facility is funded, the Commitment
Parties’ and their respective affiliates’, if any, obligations under this
paragraph, shall terminate automatically and be superseded by the
confidentiality provisions in the Bridge Facility Documentation upon the initial
funding thereunder to the extent that such provisions are binding on such
Commitment Parties. Otherwise, the confidentiality provisions set forth in this
paragraph shall survive the termination of this Commitment Letter and expire and
shall be of no further effect after the second anniversary of the date hereof.

The syndication, information, reimbursement (if applicable), compensation (if
applicable in accordance with the terms hereof and the Fee Letter),
indemnification, confidentiality, jurisdiction, governing law, absence of
fiduciary relationship and waiver of jury trial provisions contained herein and
in the Fee Letter shall remain in full force and effect regardless of whether
the Bridge Facility Documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the Commitment
Parties’ commitments hereunder; provided that your obligations under this
Commitment Letter, other than those relating to confidentiality, information and
to the syndication of the Bridge Facility, shall automatically terminate and be
superseded by the corresponding provisions of the Bridge Facility Documentation
upon the initial funding thereunder, and you shall be automatically released
from all liability in connection therewith at such time. You may terminate this
Commitment Letter and/or the Initial Lenders’ commitments (on a pro rata basis
amongst the Initial Lenders) with respect to the Bridge Facility (or a tranche
thereof as selected by you) hereunder at any time subject to the provisions of
the preceding sentence.

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001, as amended from
time to time, the “PATRIOT Act”), each of us and each of the Lenders may be
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information may include their names, addresses, tax
identification numbers and other information that will allow each of us and the
Lenders to identify the Borrower and Guarantors in accordance with the PATRIOT
Act. This notice is given in accordance with the requirements of the PATRIOT Act
and is effective as to each of us and each Lender.

 

[Commitment Letter]

 

12



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to the Administrative Agent on behalf of the Commitment Parties
executed counterparts hereof and of the Fee Letter not later than 11:59 p.m.,
New York City time, on February 13, 2018. The Initial Lenders’ respective
commitments hereunder and the obligations and agreements of the Commitment
Parties contained herein will expire at such time in the event that the Lead
Arrangers have not received such executed counterparts in accordance with the
immediately preceding sentence. If you do so execute and deliver to us this
Commitment Letter and the Fee Letter, this Commitment Letter and the commitments
and undertakings of each of the Commitment Parties shall remain effective and
available for you until the earliest to occur of (i) after execution of the
Acquisition Agreement and prior to the consummation of the Acquisition, the
termination of the Acquisition Agreement by you (or your affiliates) in writing
or with your (or your affiliates’) written consent or otherwise in accordance
with its terms (other than with respect to provisions therein that expressly
survive termination), prior to closing of the Acquisition, (ii) the consummation
of the Acquisition with or without the funding of the Bridge Facility and
(iii) 11:59 p.m., New York City time, on the date that is five business days
after the End Date (as defined in the Acquisition Agreement (as in effect on the
date hereof) and as may be extended therein) (such date, the “Commitment
Termination Date”). Upon the occurrence of any of the events referred to in the
preceding sentence, this Commitment Letter and the commitments of the Commitment
Parties hereunder and the agreement of the Commitment Parties to provide the
services described herein shall automatically terminate unless each of the
Commitment Parties shall, in its sole discretion, agree to an extension;
provided, that the termination of the commitments does not prejudice your rights
and remedies in respect of any breach of this Commitment Letter.

[Remainder of this page intentionally left blank]

 

[Commitment Letter]

 

13



--------------------------------------------------------------------------------

The Commitment Parties are pleased to have been given the opportunity to assist
you in connection with the financing for the Acquisition.

 

Very truly yours, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:       /s/ William
O’Daly   Name: William O’Daly   Title: Authorized Signatory

 

By:       /s/ Andrew Maletta   Name: Andrew Maletta   Title: Authorized
Signatory

 

CREDIT SUISSE SECURITIES (USA) LLC By:       /s/ Mark Filipski   Name: Mark
Filipski   Title: Managing Director

 

[Commitment Letter]

 



--------------------------------------------------------------------------------

JEFFERIES FINANCE LLC

By:    

 

/s/ E. J. Hess

  Name: E. J. Hess   Title: Managing Director

 

[Commitment Letter]

 



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH By:       /s/ Ian Dorrington   Name: Ian
Dorrington   Title: Managing Director

 

By:       /s/ Christopher Blum   Name: Christopher Blum   Title: Managing
Director

 

DEUTSCHE BANK SECURITIES INC. By:       /s/ Ian Dorrington   Name: Ian
Dorrington   Title: Managing Director

 

By:       /s/ Christopher Blum   Name: Christopher Blum   Title: Managing
Director

 

[Commitment Letter]

 



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION By:       /s/ Richard Jackson   Name:
Richard Jackson   Title: Managing Director

 

HSBC SECURITIES (USA) INC. By:       /s/ Richard Jackson   Name: Richard Jackson
  Title: Managing Director

 

[Commitment Letter]

 



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first above written:

 

WAND MERGER CORPORATION By:       /s/ Charles E. Smith   Name: Charles E. Smith
  Title: President

 

[Commitment Letter]

 



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT A

Project Eclipse

Transaction Description

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the other Exhibits to the Commitment Letter to which this Exhibit A
is attached (the “Commitment Letter”) or in the Commitment Letter.

Wand Merger Corporation (“Buyer”), a newly formed shell entity which is an
affiliate of WMIH Corp. (“WMIH”), intends to acquire, directly or indirectly,
all of the outstanding equity interests of the entity previously identified to
us by you as “Eclipse” (the “Company”) from the equity holders of the Company.

In connection with the foregoing, it is intended that:

 

a) Pursuant to the Agreement and Plan of Merger, by and among the Company, the
Buyer and the other parties referenced therein, dated as of the date hereof
(together with all exhibits, annexes, schedules and disclosure letters thereto,
collectively, as modified, amended, supplemented or waived, the “Acquisition
Agreement”), Buyer will be merged with and into the Company, with the Company
surviving such merger, in all material respects in accordance with the terms
thereof (the “Acquisition”). After giving effect to the Acquisition, the Company
shall become a direct or indirect wholly-owned subsidiary of WMIH.

 

b) The sum of (1) the product of (i) the number of outstanding common equity
shares issued by WMIH prior to giving effect to the Acquisition, (ii) the
exchange ratio for such shares set forth in the Acquisition Agreement and
(iii) the value of such common equity interests (it being understood and agreed
that the value of each such share shall be deemed to be the price set forth in
the Acquisition Agreement regardless of the actual trading price of such share)
and (2) the value of the common equity interests in WMIH issued to the
equityholders of the Company (it being understood and agreed that the aggregate
value pursuant to this clause (2) shall be as set forth in the Acquisition
Agreement) (clauses (1) and (2) collectively, the “Equity Contribution”) shall
be at least 30% (the “Minimum Equity Contribution”) of the sum of (1) the
aggregate gross proceeds of the Bridge Facility borrowed on the Closing Date (or
Senior Unsecured Notes issued in lieu thereof) and (2) the equity capitalization
of WMIH and its subsidiaries on the Closing Date after giving effect to the
Transactions; provided that WMIH shall use cash on its balance sheet of at least
$550.0 million in connection with the Transactions. To the extent that WMIH
issues equity on or prior to the Closing Date (excluding for the avoidance of
doubt the existing Class A preferred shares of WMIH or any successor thereto),
other than common equity, such issuance shall be on the terms and conditions
reasonably satisfactory to the Majority Lead Arrangers.

 

c) The Borrower will either issue the full $2,750 million amount of the Senior
Unsecured Notes and/or borrow up to the unissued amount of the contemplated
$2,750 million issuance in an aggregate principal amount of Bridge Loans, in
each case on the Closing Date of the Acquisition.

 

d) It is understood that all obligations with respect to (i) 6.500% Senior Notes
due 2018 (the “2018 Notes”), co-issued by Nationstar Mortgage LLC and Nationstar
Capital Corporation (collectively, the “Issuers”), under the indenture, dated as
of July 22, 2013 (as amended and supplemented, the “2018 Notes Indenture”), by
and among the Issuers, the guarantors party thereto and Wells Fargo Bank,
National Association, as trustee (the “Trustee”), (ii) 9.625% Senior Notes due
2019 (the “2019 Notes”), co-issued by the Issuers, under the indenture, dated as
of April 25, 2012 (as amended and supplemented, the “2019 Notes Indenture”), by
and among the Issuers, the guarantors party thereto and the Trustee, (iii)
7.875% Senior Notes due 2020 (the “2020 Notes”), co-issued by the Issuers, under
the indenture, dated as of September 24, 2012 (as amended and supplemented, the
“2020 Notes

 

[Transaction Description]



--------------------------------------------------------------------------------

  Indenture”), by and among the Issuers, the guarantors party thereto and the
Trustee, (iv) 6.500% Senior Notes Due 2021 (the “2021 Notes”), co-issued by the
Issuers, under the indenture, dated as of February 7, 2013 (as amended and
supplemented, the “2021 Notes Indenture”), by and among the Issuers, the
guarantors party thereto and the Trustee and (v) 6.500% Senior Notes due 2022
(together with the 2018 Notes, the 2019 Notes, the 2020 Notes and the 2021
Notes, the “Notes”), co-issued by the Issuers, under the indenture, dated as of
May 31, 2013 (as amended and supplemented, and, together with the 2018 Notes
Indenture, the 2019 Notes Indenture, the 2020 Notes Indenture and the 2021 Notes
Indenture, the “Indentures”), by and among the Issuers, the guarantors party
thereto and the Trustee, will be redeemed, repurchased, repaid, discharged or
defeased (or notices for the redemption thereof will be given to the extent
accompanied by any prepayments or deposits required to defease, satisfy and
discharge in full the obligations under each such Indenture or related Notes) in
accordance with each Indenture. The transactions described in this clause
(e) are collectively referred to herein as the “Refinancing”.

The transactions described above and the payment of related fees and expenses
are collectively referred to herein as the “Transactions”.

 

[Transaction Description]



--------------------------------------------------------------------------------

EXHIBIT B

Project Eclipse

$2,750 million Senior Unsecured Increasing Rate Bridge Loans

Summary of Principal Terms and Conditions

All capitalized terms used but not defined herein shall have the meanings given
to them in the Commitment Letter to which this term sheet is attached, including
Exhibit A thereto.

 

Borrower:    Initially, Wand Merger Corporation and after giving effect to the
Acquisition, the Company (the “Borrower”). Transactions:    As set forth in
Exhibit A to the Commitment Letter. Administrative Agent:    Credit Suisse AG or
an affiliate thereof will act as the sole and exclusive administrative agent (in
such capacity, the “Administrative Agent”) for a syndicate of banks, financial
institutions and other institutional lenders and investors reasonably acceptable
to the Lead Arrangers (as defined below) and the Borrower, excluding any
Disqualified Lender (together with the Initial Lenders, the “Lenders”), and will
perform the duties customarily associated with such role. Lead Arrangers:   
Credit Suisse Securities (USA) LLC (“CS Securities”), Jefferies Finance LLC
(“Jefferies”), Deutsche Bank Securities Inc. (“DBSI”) and HSBC Securities (USA)
Inc. (“HSBC Securities”) will each act as a lead arranger and bookrunner
(together with any additional joint bookrunner appointed pursuant to the
Commitment Letter, each in such capacity, a “Lead Arranger”) and will perform
the duties customarily associated with such roles. Syndication Agent,
Documentation Agent or Co-Documentation Agents:    The Borrower may designate
additional financial institutions reasonably acceptable to the Majority Lead
Arrangers (such consent not to be unreasonably withheld, delayed or conditioned)
to act as syndication agent, documentation agent or co-documentation agent as
provided in the Commitment Letter. Senior Unsecured Bridge Loans:    The Lenders
will make senior unsecured increasing rate loans (the “Bridge Loans”) to the
Borrower (at the Borrower’s option, but without limiting the “Securities Demand”
provision of the Fee Letter) on the Closing Date in an aggregate principal
amount of up to $2,750 million (it being understood and agreed that (i)
$1,000 million of such Bridge Loans shall be tranched as “Tranche A Bridge
Loans”, (ii) $1,000 million of such Bridge Loans shall be tranched as “Tranche B
Bridge Loans” and (iii) $750 million of such Bridge Loans shall be tranched as
“Tranche C Bridge Loans”) plus, at the Borrower’s election, an amount sufficient
to fund any original issue discount (“OID”) or upfront fees required to be
funded on the Closing Date in connection with the issuance of the Notes or any
other Securities (as defined in the Fee Letter) on the Closing Date (which
amounts shall be automatically added to the Commitment Parties’ commitments
under the Commitment Letter) minus, with respect to each tranche of Bridge
Loans, the amount of gross proceeds from the applicable tranches of Notes on or
prior to the Closing Date. Notwithstanding anything herein to the contrary, the
Borrower may reallocate all or any portion of the Tranche C Bridge Loans to
either the Tranche A Bridge Loans and/or the Tranche B Bridge Loans as it may
select at any time prior to the Closing Date.

 

[Bridge Facility]

 

B-1



--------------------------------------------------------------------------------

Availability:    The Lenders will make the Bridge Loans on the Closing Date
simultaneously with the consummation of the Acquisition. Amounts borrowed under
the Bridge Facility that are repaid or prepaid may not be reborrowed. Uses of
Proceeds:    The proceeds of the Bridge Loans will be used by the Borrower on
the Closing Date, together with the proceeds from the issuance of the Notes and
cash on hand at WMIH, the Borrower and the Company, to consummate the
Transactions. Ranking:    The Bridge Loans will rank equal in right of payment
with any other senior indebtedness of the Borrower and will not be secured.
Guarantees:   

All obligations of the Borrower (the “Obligations”) under the Bridge Facility
(the “Bridge Obligations”) will be unconditionally guaranteed jointly and
severally on an equal priority senior unsecured basis (the “Guarantees”) by WMIH
and each existing and subsequently acquired or organized direct or indirect
wholly-owned U.S. restricted subsidiary of WMIH (other than any such subsidiary
(a) that is a subsidiary of a non-U.S. subsidiary of WMIH that is a “controlled
foreign corporation” within the meaning of Section 957 of the Code (a “CFC”),
(b) that is a U.S. subsidiary substantially all of the assets of which consist
of the equity and/or debt or receivables of one or more direct or indirect
non-U.S. subsidiaries that are CFCs (a “CFC Holdco”), (c) that has been
designated as an unrestricted subsidiary, (d) that is below a materiality
threshold (based on assets or revenues) to be agreed consistent with the
Bridge/Bond Documentation Principles, (e) that is not permitted by law,
regulation or contract (including any contract relating to debt for borrowed
money) (to the extent existing on the Closing Date or, if later, the date it
becomes a restricted subsidiary and in each case, not entered into in
contemplation hereof) to provide such guarantee or to become a Guarantor, or
would require third-party or governmental (including regulatory) consent,
approval, license or authorization to provide such guarantee or to become a
Guarantor, (unless such consent, approval, license or authorization has been
received), or for which the provision of such guarantee would result in a
material adverse tax consequence to WMIH or one of its subsidiaries (as
reasonably determined by the Borrower in consultation with the Administrative
Agent), (f) that is a special purpose entity (including not for profit entities
and captive insurance companies), (g) that is a registered broker-dealer,
(h) any restricted subsidiary established for the purposes of issuing notes or
other securities in connection with a warehouse facility or indebtedness related
to mortgage servicing rights or any securitization entities or (i) any
subsidiaries of the type not required to provide guarantees in comparable
financings for companies in the Company’s industry with the consent of the
Administrative Agent (it being understood and agreed that exceptions contained
in the indentures governing the Company’s existing notes shall not be subject to
the consent of the Administrative Agent) (the “Subsidiary Guarantors”)
(collectively, and together with WMIH, the “Guarantors”; and together with the
Borrower, the “Credit Parties”). In addition, certain subsidiaries may be
excluded from the guarantee requirements under the Bridge Facility Documentation
in circumstances where the Borrower and the Administrative Agent reasonably
agree that the cost of providing such a guarantee is excessive in relation to
the value afforded thereby.

 

Subject only to the restricted payment covenant in the Bridge Facility
Documentation and no continuing payment or bankruptcy event of default, WMIH may
designate any subsidiary as an “unrestricted subsidiary” and subsequently,
subject to WMIH being

 

[Bridge Facility]

 

B-2



--------------------------------------------------------------------------------

   able to incur at least $1 of additional debt under the Fixed Charge Coverage
Ratio, redesignate any such unrestricted subsidiary as a restricted subsidiary.
Unrestricted subsidiaries will be excluded from the guarantee requirements and
will not be subject to the representations and warranties, covenants, events of
default or other provisions of the Bridge Facility Documentation, and the
results of operations and indebtedness of unrestricted subsidiaries will not be
taken into account for purposes of calculating any financial metric contained in
the Bridge Facility Documentation except to the extent of distributions received
therefrom. Security:    None. Maturity:    All Bridge Loans will have an initial
maturity date that is the one-year anniversary of the Closing Date (the “Initial
Bridge Loan Maturity Date”), which shall be extended as provided below. If any
of the Bridge Loans have not been previously repaid in full on or prior to the
Initial Bridge Loan Maturity Date, unless a bankruptcy event of default with
respect to WMIH or the Borrower shall have occurred and be continuing, (i) the
Tranche A Bridge Loans will be automatically converted into a senior unsecured
term loan (the “Tranche A Extended Term Loans”) due on the date that is five
years after the Closing Date (the “Tranche A Extended Maturity Date”), (ii) the
Tranche B Bridge Loans will be automatically converted into a senior unsecured
term loan (the “Tranche B Extended Term Loans”) due on the date that is eight
years after the Closing Date (the “Tranche B Extended Maturity Date”) and
(iii) the Tranche C Bridge Loans will be automatically converted into a senior
unsecured term loan (the “Tranche C Extended Term Loans” and, together with the
Tranche A Extended Term Loans and the Tranche B Extended Term Loans, the
“Extended Term Loans”) due on the date that is ten years after the Closing Date
(the “Tranche C Extended Maturity Date” and, together with the Tranche A
Extended Maturity Date and the Tranche B Extended Maturity Date, the “Extended
Maturity Dates”), in each case, having terms set forth on Annex I to this
Exhibit B. The date on which Bridge Loans are converted into Extended Term Loans
is referred to as the “Conversion Date”. On the Conversion Date, and on the 15th
calendar day of each month thereafter (or the immediately succeeding business
day if such calendar day is not a business day) at the option of the applicable
Lender, the Extended Term Loans may be exchanged in whole or in part for senior
unsecured exchange notes (the “Exchange Notes”) having an equal principal amount
and having the terms set forth in Annex II hereto; provided that (i) no Exchange
Notes shall be issued until the Borrower shall have received requests to issue
at least $250.0 million in aggregate principal amount of Exchange Notes and
(ii) no subsequent Exchange Notes shall be issued until the Borrower shall have
received additional requests to issue at least $250.0 million in aggregate
principal amount of additional Exchange Notes or if less, the remaining amount
of Extended Term Loans of such tranche.    The Extended Term Loans will be
governed by the provisions of the Bridge Facility Documentation (as hereinafter
defined) and will have the same terms as the Bridge Loans except as set forth on
Annex I hereto. The Exchange Notes will be issued pursuant to an indenture that
will have the terms set forth on Annex II hereto.    The Extended Term Loans and
the Exchange Notes shall rank equal in right of payment for all purposes.

 

[Bridge Facility]

 

B-3



--------------------------------------------------------------------------------

Interest Rates:   

Interest on (i) the Tranche A Bridge Loans for the first three-month period
commencing on the Closing Date shall be payable at LIBOR (as defined below) for
U.S. dollars (for interest periods of 1, 2, 3 or 6 months, as selected by the
Borrower) plus 500 basis points (the “Tranche A Initial Margin”), (ii) the
Tranche B Bridge Loans for the first three-month period commencing on the
Closing Date shall be payable at LIBOR for U.S. dollars (for interest periods of
1, 2, 3 or 6 months, as selected by the Borrower) plus 550 basis points (the
“Tranche B Initial Margin”) and (iii) the Tranche C Bridge Loans for the first
three-month period commencing on the Closing Date shall be payable at LIBOR for
U.S. dollars (for interest periods of 1, 2, 3 or 6 months, as selected by the
Borrower) plus 575 basis points (the “Tranche C Initial Margin” and, together
with the Tranche A Initial Margin and the Tranche B Initial Margin, the “Initial
Margins”). Thereafter, subject to the applicable Total Cap (as defined in the
Fee Letter), interest shall be payable at prevailing LIBOR for the interest
period selected by the Borrower plus the applicable Initial Margin and shall
increase by an additional 50 basis points at the beginning of each three-month
period subsequent to the initial three-month period for so long as the
applicable Bridge Loans are outstanding (except on the Conversion Date) (the
Tranche A Initial Margin together with each 50 basis point increase therein
described above, the “Tranche A Applicable Margin”, the Tranche B Initial Margin
together with each 50 basis point increase therein described above, the “Tranche
B Applicable Margin”, the Tranche C Initial Margin together with each 50 basis
point increase therein described above, the “Tranche C Applicable Margin” and,
together, as applicable, the “Applicable Margin”).

 

“LIBOR” means the London interbank offered rate for dollars for the relevant
interest period; provided that with respect to the Bridge Facility, LIBOR shall
be deemed to be no less than 1.00% per annum.

   Notwithstanding anything to the contrary set forth above, at no time, other
than as provided under the heading “Default Rate” below, shall the per annum
yield on (i) the Tranche A Bridge Loans exceed the amount specified in the Fee
Letter in respect of the Tranche A Bridge Loans as the “Tranche A Total Cap”,
(ii) the Tranche B Bridge Loans exceed the amount specified in the Fee Letter in
respect of the Tranche B Bridge Loans as the “Tranche B Total Cap” and (iii) the
Tranche C Bridge Loans exceed the amount specified in the Fee Letter in respect
of the Tranche C Bridge Loans as the “Tranche C Total Cap”.    Following the
Initial Bridge Loan Maturity Date, all outstanding Extended Term Loans will
accrue interest at a rate equal to the applicable Total Cap. Interest Payments:
   Interest on the Bridge Loans will be payable in arrears at the end of each
interest period and, for interest periods of greater than 3 months, every three
months, and on the Initial Bridge Loan Maturity Date. Calculation of interest
shall be on the basis of actual days elapsed in a year of 360 days. Default
Rate:    During the continuance of any event of default under the Bridge
Facility Documentation, overdue principal, interest, fees and other amounts
shall bear interest at the applicable interest rate plus 2.00% per annum.

 

[Bridge Facility]

 

B-4



--------------------------------------------------------------------------------

   Notwithstanding anything to the contrary set forth herein, in no event shall
any cap or limit on the yield or interest rate payable with respect to the
Bridge Loans, Extended Term Loans or Exchange Notes affect the payment of any
default rate of interest in respect of any Bridge Loan, Extended Term Loans or
Exchange Notes. Mandatory Prepayment:    The Borrower will be required to prepay
the Bridge Loans on a pro rata basis at 100% of the outstanding principal amount
thereof with (i) the net cash proceeds from the issuance of the Notes; provided
that in the event any Lender or affiliate of a Lender purchases debt securities
from the Borrower pursuant to a permitted securities demand at an issue price
above the price at which such Lender or affiliate has reasonably determined such
debt securities can be resold by such Lender or affiliate to a bona fide third
party at the time of such purchase (and notifies the Borrower thereof), the net
cash proceeds received by the Borrower in respect of such debt securities may,
at the option of such Lender or affiliate, be applied first to prepay the Bridge
Loans of such Lender or affiliate (provided that if there is more than one such
Lender or affiliate then such net cash proceeds will be applied pro rata to
prepay the Bridge Loans of all such Lenders or affiliates in proportion to such
Lenders’ or affiliates’ principal amount of debt securities purchased from the
Borrower) prior to being applied to prepay the Bridge Loans held by other
Lenders; (ii) the net cash proceeds from the issuance of any Refinancing
Indebtedness (to be defined in a manner consistent with the Bridge/Bond
Documentation Principles) by WMIH or any of its restricted subsidiaries and
(iii) the net cash proceeds from any non-ordinary course asset sales by WMIH or
any of its restricted subsidiaries in excess of amounts either reinvested or
required to be paid to the holder of certain other indebtedness, in the case of
any such prepayments pursuant to the foregoing clauses (i), (ii) and (iii) above
with exceptions and baskets consistent with the Bridge/Bond Documentation
Principles (as defined below). The Borrower will also be required to offer to
prepay the Bridge Loans following the occurrence of a Change of Control (to be
defined in a manner consistent with the Bridge/Bond Documentation Principles) at
100% of the outstanding principal amount thereof, subject to the Bridge/Bond
Documentation Principles. These mandatory prepayment provisions will not apply
to the Extended Term Loans. Mandatory prepayments shall be allocated ratably
amongst the Bridge Loan tranches. Optional Prepayment:    The Bridge Loans may
be prepaid, in whole or in part, at par plus accrued and unpaid interest upon
not less than three days’ prior written notice, at the option of the Borrower at
any time. Voluntary prepayments may be allocated, in the sole discretion of the
Borrower, amongst the Bridge Loan tranches. Documentation:    The definitive
documentation for the Bridge Facility (the “Bridge Facility Documentation”)
shall contain the terms set forth in this Exhibit B and shall otherwise be
negotiated in good faith within a reasonable time period to be determined based
on the expected Closing Date and substantially consistent with the USI Advantage
Corp. Indenture, dated as of April 18, 2017 (the “USI Indenture”) (reflecting,
in the case of the Bridge Facility or Extended Term Loans, credit agreement
format) with changes to the debt and lien covenants as are consistent with
provisions customarily found in high yield indentures of comparable issuers in
the Company’s industry (and in any event, the terms shall be no more restrictive
than the indentures governing the Company’s existing senior notes) and as
modified to reflect the operational and strategic requirements of WMIH, the
Borrower and their respective subsidiaries in light of their size, industries,
businesses and business practices, operations, financial accounting and
projections set forth in the Acquisition Model (as defined below) and
administrative and operational changes as reasonably

 

[Bridge Facility]

 

B-5



--------------------------------------------------------------------------------

   requested by the Administrative Agent (such precedent, provisions and
requirements, the “Bridge/Bond Documentation Principles”). Notwithstanding the
foregoing, the only conditions to the availability of the Bridge Facility on the
Closing Date shall be the applicable conditions set forth in the “Conditions to
Borrowing” section below and in Exhibit C to the Commitment Letter. The Bridge
Facility Documentation shall contain only those representations, events of
default and covenants as set forth in this Exhibit B. Conditions to Borrowing:
  

The availability of the Bridge Facility on the Closing Date will be subject
solely to (x) the applicable conditions set forth in Exhibit C to the Commitment
Letter, (y) subject to the Funding Conditions Provisions, the Company
Representations and the Specified Representations being true and correct in all
material respects (provided that any such Specified Representations which are
qualified by materiality, material adverse effect or similar language shall be
true and correct in all respects) and (z) the delivery of a customary borrowing
notice.

 

The representations and warranties set forth in the Bridge Facility
Documentation will be required to be made in connection with the borrowing of
Bridge Loans on the Closing Date, except that the failure of any representation
or warranty (other than the Specified Representations and the Company
Representations) to be true and correct on the Closing Date will not constitute
the failure of a condition precedent to funding under the Bridge Facility (but
to the extent untrue or incorrect, will constitute a default under the Bridge
Facility).

Representations and Warranties:    The Bridge Facility Documentation will
contain representations and warranties as are usual and customary for bridge
loan financings of this type consistent with the Bridge/Bond Documentation
Principles, including as to exceptions and qualifications. Covenants:   

The Bridge Facility Documentation will contain such affirmative and negative
covenants with respect to WMIH and its restricted subsidiaries as are usual and
customary for bridge loan financings of this type consistent with the
Bridge/Bond Documentation Principles, it being understood and agreed that the
covenants of the Bridge Loans (and the Extended Term Loans and the Exchange
Notes) will be incurrence-based covenants consistent with the USI Indenture,
with changes as are consistent with provisions customarily found in high yield
indentures of comparable issuers in the Company’s industry (and in any event,
the terms shall be no more restrictive than the indentures governing the
Company’s existing senior notes) (and consistent with the Bridge/Bond
Documentation Principles). The Bridge Facility Documentation shall include, with
respect to every monetary basket, a builder amount based on either consolidated
total assets or consolidated EBITDA (at the option of the Borrower and to be
elected prior to general syndication).

 

Notwithstanding anything to the contrary, WMIH or any restricted subsidiary will
be permitted:

 

i.   to incur secured indebtedness in an amount equal to the greater of
$200.0 million and a corresponding percentage of consolidated total assets;

 

ii.  to incur and secure unlimited amount of indebtedness to finance or
refinance the purchase, origination, pooling or funding of mortgage servicing
rights, securitization indebtedness and indebtedness under residual funding
facilities, servicing advance facilities, warehouse facilities and credit
enhancement agreements;

 

[Bridge Facility]

 

B-6



--------------------------------------------------------------------------------

  

 

iii.   to incur unsecured indebtedness to finance an acquisition so long as,
(a) the Fixed Charge Coverage Ratio of WMIH shall either be (1) greater than or
equal to the Fixed Charge Coverage Ratio of WMIH immediately prior to such
transactions or (2) not less than 2.0x or (b) the Consolidated Total Debt Ratio
(as defined below) shall either be (1) less than or equal to the Consolidated
Total Debt Ratio of WMIH immediately prior to such transactions or (2) not
greater than the Consolidated Total Debt Ratio of WMIH and its subsidiaries as
of the Closing Date after giving pro forma effect to the Transactions, in either
case, recomputed as of the last day of the most recently ended fiscal quarter of
the Company for which financial statements are available, with a cap to be
agreed on such indebtedness that can be incurred by non-Guarantors;

 

iv.   to make restricted payments (including investments) in an unlimited amount
subject to no continuing event of default (or no continuing payment or
bankruptcy event of default in the case of investments) and compliance with a
pro forma Consolidated Total Debt Ratio of 1.25x less than the Consolidated
Total Debt Ratio of WMIH and its subsidiaries as of the Closing Date after
giving pro forma effect to the Transactions (the “General Restricted Payment
Ratio”); provided that the making of restricted payments that are investments
shall be subject to compliance with a pro forma Consolidated Total Debt Ratio of
1.00x less than the Consolidated Total Debt Ratio of WMIH and its subsidiaries
as of the Closing Date after giving pro forma effect to the Transactions (the
“Investment Restricted Payment Ratio”));

 

v.  to make Permitted Distributions (as defined below);

 

vi.   to incur indebtedness, consummate fundamental changes, make distributions,
sell assets and make restricted payments (including investments), in each case,
among the Borrower, the Guarantors and their restricted subsidiaries, in each
case, on terms and conditions consistent with those in the Bridge/Bond
Documentation Principles; and

 

vii.  consummate the Transactions.

 

In addition, the restricted payment covenant shall include an “Available Amount
Basket”, which shall mean a cumulative amount equal to (a) the greater of (x)
$175.0 million and (y) a corresponding percentage of Consolidated EBITDA, plus
(b) 50% of Consolidated Net Income (to be defined in a manner consistent with
the Bridge/Bond Documentation Principles), plus, in each of the following
clauses (c) through (i), without duplication, (c) the cash proceeds of new
public or private equity issuances of any parent of WMIH or WMIH (other than
disqualified stock) to the extent the proceeds thereof are contributed to WMIH
as qualified equity and are not a specified equity contribution, plus
(d) capital contributions to WMIH made in cash, cash equivalents or other
property (other than disqualified stock) that are not a specified equity
contribution, plus (e) the net cash proceeds received by WMIH from debt and
disqualified stock issuances that have been issued after the Closing Date and
which have been exchanged or converted into qualified equity, plus (f) the net
cash proceeds

 

[Bridge Facility]

 

B-7



--------------------------------------------------------------------------------

  

received by WMIH and its restricted subsidiaries from sales of investments made
using the Available Amount Basket (and not in excess of the amount of such
original investment), plus (g) returns, profits, distributions and similar
amounts received by WMIH and its restricted subsidiaries on investments made
using the Available Amount Basket (and not in excess of the amount of such
original investment), plus (h) the investments of WMIH and its restricted
subsidiaries in any unrestricted subsidiary that has been redesignated as a
restricted subsidiary or that has been merged or consolidated with or into WMIH
or any of its restricted subsidiaries (not in excess of the original investments
or in respect of permitted investments) plus (i) amounts declined by Lenders in
response to an Asset Sale Offer and Net Proceeds from Asset Sales permitted to
be retained by WMIH (each to be defined in a manner consistent with the
Bridge/Bond Documentation Principles); provided that use of the Available Amount
Basket (other than the amount of the Available Amount Basket attributable to
clauses (a), (b), (c) and (d) above) for (x) dividends and distributions in
respect of capital stock of WMIH (or any of its direct or indirect parent
companies) and stock repurchases and (y) the prepayment, purchase or redemption
of Subordinated Indebtedness (to be defined in a manner consistent with the
Bridge/Bond Documentation Principles), shall in each case be subject to the
absence of any event of default; provided further that the use of the Available
Amount attributable to clause (a) above for investments shall be subject to the
absence of payment or bankruptcy event of default; provided further that any use
of the Available Amount Basket attributable to clause (a) above shall be subject
to WMIH being able to incur at least $1 of additional debt under the Fixed
Charge Coverage Ratio.

 

“EBITDA” shall be defined in a manner consistent with the Bridge/Bond
Documentation Principles and in any event shall include, without limitation, add
backs, deductions and adjustments, as applicable, without duplication, for
(a) non-cash items, (b) extraordinary, unusual or non-recurring items,
(c) restructuring charges and related charges, (d) pro forma adjustments, pro
forma cost savings, operating expense reductions, operating enhancements and
cost synergies, in each case, related to mergers and other business
combinations, acquisitions, divestitures and other transactions (including in
respect of the pro forma adjustments and addbacks set forth in clause (c) above)
consummated by WMIH and projected by WMIH in good faith to result from actions
taken or expected to be taken (in the good faith determination of WMIH) within
eight fiscal quarters after the date any such transaction is consummated, which
shall not be subject to any cap as a percentage of EBITDA, (e) “run rate” cost
savings, operating expense reductions, operating enhancements and synergies
projected by WMIH in good faith to result from actions either taken or expected
to be taken within 24 months after the date of determination to take such
action, so long as such cash savings and synergies are reasonably identifiable
and factually supportable, (f) pro forma synergies (g) adjustments and add backs
reflected in either (i) the Sponsor’s financial model dated as of February 1,
2018 (the “Acquisition Model”) or (ii) the management presentation and
Confidential Information Memorandum provided by the Company.

 

“Consolidated Total Debt” shall be defined in a manner consistent with the
Bridge/Bond Documentation Principles and in any event shall include no cap on
cash netting.

 

“Consolidated Total Debt Ratio” shall be defined in a manner consistent with the
Bridge/Bond Documentation Principles.

 

[Bridge Facility]

 

B-8



--------------------------------------------------------------------------------

    

 

“Fixed Charge Coverage Ratio” shall be defined in a manner consistent with the
Bridge/Bond
Documentation Principles.

 

“Permitted Distributions” shall mean restricted payments in an amount, on an
aggregate basis, not to exceed
the sum of (a) up to 6% per annum of the net proceeds received by (or
contributed to) WMIH and its
restricted subsidiaries from any public offering of WMIH’s common stock (or the
common stock of any
direct or indirect parent company of WMIH), other than public offerings with
respect to WMIH’s common
stock registered on Form S-4 or Form S-8, and (b) up to 7% of market
capitalization.

Prior to the Initial Bridge Loan Maturity Date, the debt and lien incurrence and
the restricted payment
covenants of the Bridge Loans will be more restrictive than those of the
Extended Term Loans and the
Exchange Notes, as reasonably agreed by the Lead Arrangers and the Borrower.

Financial Maintenance Covenants:    None. Events of Default:    Limited to
nonpayment of principal, interest or other amounts; violation of covenants;
incorrectness of representations and warranties in any material respect; cross
acceleration to material indebtedness; bankruptcy or insolvency of WMIH, the
Borrower or any significant restricted subsidiary; material monetary judgments;
ERISA events; and actual or asserted invalidity of guarantees, consistent in
each case with the Bridge/Bond Documentation Principles. Cost and Yield
Protection:    The Bridge Facility Documentation will include customary tax
gross-up, cost and yield protection provisions substantially consistent with
those set forth in the Bridge/Bond Documentation Principles. Assignment and
Participation:    The Lenders will have the right to assign Bridge Loans after
the Closing Date without the consent of the Borrower; provided, however, that
prior to the date that is one year after the Closing Date and so long as a
Demand Failure Event (as defined in the Fee Letter) has not occurred and no
payment or bankruptcy event of default shall have occurred and be continuing,
the consent of the Borrower shall be required with respect to any assignment
(such consent not to be unreasonably withheld or delayed) if, subsequent
thereto, the Initial Lenders (together with their affiliates) would hold, in the
aggregate, less than 51% of the outstanding Bridge Loans.      The Lenders will
have the right to participate their Bridge Loans, before or after the Closing
Date, to other
financial institutions without restriction, other than customary voting
limitations. Participants will have the
same benefits as the selling Lenders would have (and will be limited to the
amount of such benefits) with
regard to yield protection and increased costs, subject to customary limitations
and restrictions.      The Bridge Facility Documentation shall provide that
(a) Bridge Loans may be purchased by the Borrower
and assigned on a non-pro rata basis through customary Dutch auction procedures
(so long as such purchases
are offered to all Lenders on a

 

[Bridge Facility]

 

B-9



--------------------------------------------------------------------------------

  

pro rata basis in accordance with customary procedures to be agreed and subject
to customary restrictions to be agreed) and (b) the Sponsor and its affiliates
(other than WMIH and its subsidiaries) (other than any such affiliate that is a
bona fide debt fund or entity that extends credit or buys loans in the ordinary
course of business (“Affiliated Debt Fund”)) (each an “Affiliated Lender”) shall
be eligible assignees; provided that (i) any such Bridge Loans acquired by WMIH
or any of its subsidiaries shall be retired and cancelled promptly upon
acquisition thereof (or contribution thereto) and (ii) any such Bridge Loans
acquired by the Sponsor or any of its affiliates may, with the consent of the
Borrower, be contributed to the Borrower (whether through any of its direct or
indirect parent entities or otherwise) and exchanged for debt or equity
securities of such parent entity or the Borrower that are otherwise permitted to
be issued by such entity at such time; provided that assignments to Affiliated
Lenders shall be subject to the following limitations:

 

(i) Affiliated Lenders will not receive information provided solely to Lenders
and will not be permitted to attend/participate in Lender meetings;

 

(ii)  Affiliated Lenders shall have no right to vote any of its interest under
the Bridge Facility (such interest will be deemed voted in the same proportion
as non-affiliated Lenders voting on such matter) except that each Affiliated
Lender shall have the right to vote on any amendment, modification, waiver or
consent that would require the vote of all Lenders or the vote of all affected
Lenders (as set forth in “Voting” below) and no amendment, modification, waiver
or consent shall affect any Affiliated Lender (in its capacity as a Lender) in a
manner that is disproportionate to the effect on any Lender of the same class or
that would deprive such Affiliated Lender of its pro rata share of any payments
to which Lenders are entitled; and

 

(iii)  the amount of Bridge Loans and Extended Term Loans purchased by
Affiliated Lenders shall not exceed 30% of the aggregate outstanding amount of
Bridge Loans and Extended Term Loans at any time.

 

For avoidance of doubt, the foregoing limitations shall not be applicable to
Affiliated Debt Funds, KKR Corporate Lending LLC or MCS Corporate Lending LLC.

Voting:    Amendments and waivers of the Bridge Facility Documentation will
require the approval of Lenders holding more than 50% of the outstanding Bridge
Loans, except that (a) the consent of each affected Lender will be required for
(i) reductions of principal, interest rates or the Applicable Margin,
(ii) extensions of the Initial Bridge Loan Maturity Date (except as provided
under “Maturity” above) or the Extended Maturity Date, (iii) additional
restrictions on the right to exchange Extended Term Loans for Exchange Notes or
any amendment of the rate of such exchange, (iv) any amendment to the Exchange
Notes that requires (or would, if any Exchange Notes were outstanding, require)
the approval of all holders of Exchange Notes and (v) subject to certain
exceptions consistent with the Bridge/Bond Documentation Principles, releases of
all or substantially all of the value of the Guarantees (other than in
connection with any release or sale of the relevant Guarantor permitted by the
Bridge Facility Documentation) and (b) the consent of 100% of the Lenders will
be required with respect to modifications to any of the voting percentages.

 

[Bridge Facility]

 

B-10



--------------------------------------------------------------------------------

Expenses and Indemnification:    The Bridge Facility Documentation will include
expenses and indemnification provisions as are usual and customary for bridge
loan financings of this type and consistent with the Bridge/Bond Documentation
Principles. Governing Law:    New York. Counsel to the Administrative Agent and
Lead Arrangers:    Shearman & Sterling LLP.

 

[Bridge Facility]

 

B-11



--------------------------------------------------------------------------------

ANNEX I to

EXHIBIT B

Extended Term Loans

 

Maturity:    The Tranche A Extended Term Loans will mature on the date that is
five years after the Closing Date. The Tranche B Extended Term Loans will mature
on the date that is eight years after the Closing Date. The Tranche C Extended
Term Loans will mature on the date that is ten years after the Closing Date.
Interest Rate:    The Tranche A Extended Term Loans will bear interest at an
interest rate per annum (the “Extended Tranche A Term Loan Interest Rate”) equal
to the Tranche A Total Cap. The Tranche B Extended Term Loans will bear interest
at a rate per annum (the “Extended Tranche B Term Loan Interest Rate”) equal to
the Tranche B Total Cap. The Tranche C Extended Term Loans will bear interest at
an interest rate per annum (the “Extended Tranche C Term Loan Interest Rate”)
equal to the Tranche C Total Cap. Interest shall be payable on the last day of
each fiscal quarter of the Borrower and on the applicable Extended Maturity
Date, in each case payable in arrears and computed on the basis of a 360 day
year. Default Rate:    During the continuance of any event of default under the
Extended Term Loans, overdue principal, interest, fees and other amounts shall
bear interest at the applicable interest rate plus 2.00% per annum. Ranking:   
Same as the Bridge Loans. Guarantees:    Same as the Bridge Loans. Security:   
None. Covenants, Defaults and Mandatory Prepayments:    Upon and after the
Conversion Date, the covenants, mandatory prepayments (other than with respect
to a change of control, with respect to which the provisions of the Bridge Loans
will apply) and defaults which would be applicable to the Exchange Notes, if
issued, will also be applicable to the Extended Term Loans in lieu of the
corresponding provisions of the Bridge Facility Documentation. Optional
Prepayment:    The Extended Term Loans may be prepaid, in whole or in part, at
par, plus accrued and unpaid interest upon not less than three days’ prior
written notice, at the option of the Borrower at any time. Governing Law:    New
York.

 

[Extended Term Loans]



--------------------------------------------------------------------------------

ANNEX II to

EXHIBIT B

Exchange Notes

 

Issuer:    The Borrower will issue the Exchange Notes under an indenture
consistent with the terms and conditions of this Annex II and consistent with
the Bridge/Bond Documentation Principles. The Borrower, in its capacity as the
issuer of the Exchange Notes, is referred to as the “Issuer”. Principal Amount:
   The Exchange Notes will be available only in exchange for the applicable
tranche of Extended Term Loans on or after the Conversion Date. The principal
amount of any Exchange Note will equal 100% of the aggregate principal amount of
the applicable tranche of Extended Term Loans for which it is exchanged. In the
case of a partial exchange, the minimum amount of Extended Term Loans of any
tranche to be exchanged for Exchange Notes of the applicable tranche will be
$250.0 million. Maturity:    The Exchange Notes in respect of the Tranche A
Bridge Loans (the “Tranche A Exchange Notes”) will mature on the date that is
five years after the Closing Date. The Exchange Notes in respect of the Tranche
B Bridge Loans (the “Tranche B Exchange Notes”) will mature on the date that is
eight years after the Closing Date. The Exchange Notes in respect of the Tranche
C Bridge Loans (the “Tranche C Exchange Notes”) will mature on the date that is
ten years after the Closing Date. Interest Rate:    The Tranche A Exchange Notes
will bear interest payable semi-annually, in arrears, at a rate equal to the
Tranche A Total Cap. The Tranche B Exchange Notes will bear interest payable
semi-annually, in arrears, at a rate equal to the Tranche B Total Cap. The
Tranche C Exchange Notes will bear interest payable semi-annually, in arrears,
at a rate equal to the Tranche C Total Cap. Default Rate:    During the
continuance of any event of default under the Exchange Notes, overdue principal,
interest, fees and other amounts shall bear interest at the applicable interest
rate plus 2.00% per annum. Ranking:    Same as the Bridge Loans and Extended
Term Loans. Guarantees:    Same as the Bridge Loans and Extended Term Loans.
Security:    None. Offer to Purchase from Asset Sale Proceeds:    The Issuer
will be required to make an offer to repurchase the Exchange Notes (and, if
outstanding, prepay the Extended Term Loans) on a pro rata basis, which offer
shall be at 100% of the principal amount thereof with a portion of the net cash
proceeds of all non-ordinary course asset sales by the Issuer and its restricted
subsidiaries in excess of amounts either reinvested or required to be paid to
the lenders under certain other indebtedness, with such proceeds being applied
to the Extended Term Loans, the Exchange Notes, and the Notes in a manner to be
agreed, subject to other exceptions and baskets consistent with the Bridge/Bond
Documentation Principles. Offer to Purchase upon Change of Control:    The
Issuer will be required to make an offer to repurchase the Exchange Notes
following the occurrence of a Change of Control (to be defined in a manner
consistent with the Bridge/Bond Documentation Principles) at a price in cash
equal to 101% (or 100% in the case of Exchange Notes held by the Commitment
Parties or their respective affiliates

 

[Exchange Notes]



--------------------------------------------------------------------------------

     other than asset management affiliates purchasing securities in the
ordinary course of their business as part
of a regular distribution of the securities (“Asset Management Affiliates”)),
and excluding Exchange Notes
acquired pursuant to bona fide open market purchases from third parties or
market activities (“Repurchased
Securities”), of the outstanding principal amount thereof, plus accrued and
unpaid interest to the date of
repurchase unless the Issuer shall redeem such Exchange Notes pursuant to the
“Optional Redemption”
section below. Optional Redemption:    Except as set forth in the next two
succeeding paragraphs, the Tranche A Exchange Notes will be non-callable until
the second anniversary of the Closing Date. Thereafter, each such Tranche A
Exchange Note will be callable at par plus accrued interest plus a premium equal
to 50% of the coupon on such Tranche A Exchange Note during the third year after
the Closing Date, which call premium shall ratably decline to zero on the fourth
anniversary of the Closing Date.      Prior to the second anniversary of the
Closing Date, the Issuer may redeem such Tranche A Exchange Notes
at a make-whole price based on U.S. Treasury notes with a maturity closest to
the second anniversary of the
Closing Date plus 50 basis points.      Prior to the second anniversary of the
Closing Date, the Issuer may redeem up to 40% of such Tranche A
Exchange Notes with an amount equal to proceeds from any equity offering at a
price equal to par plus the
coupon plus accrued interest on such Tranche A Exchange Notes on terms
consistent with the Bridge/Bond
Documentation Principles.      Except as set forth in the next two succeeding
paragraphs, the Tranche B Exchange Notes will be
non-callable until the third anniversary of the Closing Date. Thereafter, each
such Tranche B Exchange Note
will be callable at par plus accrued interest plus a premium equal to 50% of the
coupon on such Tranche B
Exchange Note during the fourth year after the Closing Date, which call premium
shall ratably decline to
zero on the sixth anniversary of the Closing Date.      Prior to the third
anniversary of the Closing Date, the Issuer may redeem such Tranche B Exchange
Notes at
a make-whole price based on U.S. Treasury notes with a maturity closest to the
third anniversary of the
Closing Date plus 50 basis points.      Prior to the third anniversary of the
Closing Date, the Issuer may redeem up to 40% of such Tranche B
Exchange Notes with an amount equal to proceeds from any equity offering at a
price equal to par plus the
coupon plus accrued interest on such Exchange Notes on terms consistent with the
Bridge/Bond
Documentation Principles.      Except as set forth in the next two succeeding
paragraphs, the Tranche C Exchange Notes will be
non-callable until the fifth anniversary of the Closing Date. Thereafter, each
such Tranche C Exchange Note
will be callable at par plus accrued interest plus a premium equal to 50% of the
coupon on such Tranche C
Exchange Note during the sixth year after the Closing Date, which call premium
shall ratably decline to zero
on the eighth anniversary of the Closing Date.      Prior to the fifth
anniversary of the Closing Date, the Issuer may redeem such Tranche C Exchange
Notes at
a make-whole price based on U.S. Treasury notes with a maturity closest to the
fifth anniversary of the
Closing Date plus 50 basis points.

 

[Exchange Notes]

 

B-II-2



--------------------------------------------------------------------------------

     Prior to the fifth anniversary of the Closing Date, the Issuer may redeem
up to 40% of such Tranche C
Exchange Notes with an amount equal to proceeds from any equity offering at a
price equal to par plus the
coupon plus accrued interest on such Exchange Notes on terms consistent with the
Bridge/Bond
Documentation Principles.      The optional redemption provisions will be
otherwise customary for high yield transactions and consistent
with the Bridge/Bond Documentation Principles. Prior to a Demand Failure Event,
any Exchange Notes held
by the Commitment Parties or their respective affiliates (other than Asset
Management Affiliates) and
excluding Repurchased Securities, shall be redeemable at any time and from time
to time at the option of the
Borrower at a redemption price equal to par plus accrued and unpaid interest to
the redemption date. Defeasance and Discharge Provisions:    Consistent with the
Bridge/Bond Documentation Principles. Modification:    Consistent with the
Bridge/Bond Documentation Principles. Registration Rights:    None. Right to
Transfer Exchange Notes:    The holders of the Exchange Notes shall have the
absolute and unconditional right to transfer such exchange notes in compliance
with applicable law to any third parties pursuant to Rule 144A and Regulation S
(or any successor provisions thereto). Covenants:    Such affirmative and
negative covenants with respect to WMIH and its restricted subsidiaries as are
usual and customary for high yield financings of this type consistent with the
Bridge/Bond Documentation Principles, it being understood and agreed that the
covenants of the Exchange Notes will be incurrence-based covenants consistent
with the USI Indenture, with changes as are consistent with provisions
customarily found in high yield indentures of comparable U.S.-based issuers in
the Company’s industry (and in any event, the terms shall be no more restrictive
than the indentures governing the Company’s existing senior notes) (and
consistent with the Bridge/Bond Documentation Principles). Events of Default:   
Consistent with the Bridge/Bond Documentation Principles. Governing Law:    New
York.

 

[Exchange Notes]

 

B-II-3



--------------------------------------------------------------------------------

CONFIDENTIAL    EXHIBIT C

Project Eclipse

Summary of Additional Conditions

Except as otherwise set forth below (and in section entitled “Conditions to
Borrowing” in Exhibit B to the Commitment Letter), the availability and initial
funding on the Closing Date of the Bridge Facility shall be subject solely to
the satisfaction (or waiver in writing by the Commitment Parties) of the
following conditions:

1. The Acquisition shall have been consummated in all material respects in
accordance with the terms of the Acquisition Agreement, without giving effect to
any modifications, amendments or express waivers or consents by you thereto that
are materially adverse to the Lenders in their capacities as such without the
consent of the Majority Lead Arrangers (or, solely in the case of an extension
of the End Date, each Lead Arranger) (not to be unreasonably withheld,
conditioned or delayed) (it being understood and agreed that (a) any change to
the definition of “Company Material Adverse Effect” contained in the Acquisition
Agreement shall be deemed to be materially adverse to the Lenders, (b) any
change to, or consent under, the definition of “End Date” contained in the
Acquisition Agreement which extends the End Date past the Commitment Termination
Date (as of the date hereof) shall be deemed to be materially adverse to the
Lenders and (c) any modification, amendment or express waiver or consents by you
that results in an increase or reduction in the purchase price shall be deemed
to not be materially adverse to the Lenders so long as (i) any increase in the
purchase price shall not be funded with additional indebtedness and (ii) any
reduction shall be allocated solely to reduce the Bridge Facility.

2. Subject to Section 10.5 of the Acquisition Agreement, (a) except as disclosed
in the Company SEC Documents (as defined in the Acquisition Agreement) publicly
filed since January 1, 2015 and prior to the date of the Acquisition Agreement
(provided that in no event shall any risk factor disclosure under the heading
“Risk Factors” or disclosure set forth in any “forward looking statements”
disclaimer or other general statements to the extent they are cautionary,
predictive or forward looking in nature that are included in any part of any
Company SEC Document be deemed to be an exception to, or, as applicable,
disclosure for purposes of this paragraph 2) and (b) except as set forth in the
Company Disclosure Letter (as defined in the Acquisition Agreement), since
December 31, 2016, there has not been any event, change, development or
occurrence that has had or would reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect (as defined in the
Acquisition Agreement).

3. All fees required to be paid on the Closing Date pursuant to the Fee Letter
and reasonable out-of-pocket expenses required to be paid on the Closing Date
pursuant to the Commitment Letter, to the extent invoiced at least three
business days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower), shall, upon the initial borrowings under the Bridge Facility,
have been, or will be substantially simultaneously, paid (which amounts may, at
your option, be offset against the proceeds of the Bridge Facility).

4. The Lead Arrangers shall have received (a)(i) the audited consolidated
balance sheets as of the two most recently completed fiscal years ended at least
90 days prior to the Closing Date and the related audited consolidated
statements of operations, stockholder’s equity and cash flows of WMIH and its
subsidiaries for the three most recently completed fiscal years ended at least
90 days prior to the Closing Date; and (ii) the audited consolidated balance
sheets as of the two most recently completed fiscal years ended at least 90 days
prior to the Closing Date and the related audited consolidated statements of
operations and comprehensive income and cash flows of the Company and its

 

[Summary of Additional Conditions]



--------------------------------------------------------------------------------

subsidiaries for the three most recently completed fiscal years ended at least
90 days before the Closing Date; and (b)(i) the unaudited consolidated balance
sheets and the related unaudited consolidated statements of operations,
stockholder’s equity and cash flows of WMIH and its subsidiaries as of and for
each subsequent fiscal quarter (other than the fourth fiscal quarter of WMIH’s
fiscal year) ended at least 45 days before the Closing Date (and the same period
in the prior fiscal year); and (ii) the unaudited consolidated balance sheets
and the related unaudited consolidated statements of operations and
comprehensive income and cash flows of the Company and its subsidiaries as of
and for each subsequent fiscal quarter (other than the fourth fiscal quarter of
WMIH’s fiscal year) ended at least 45 days before the Closing Date (and the same
period in the prior fiscal year). The Lead Arrangers hereby acknowledge receipt
of the audited financial statements referred to in clauses (a)(i) and (a)(ii)
above for 2014, 2015 and 2016 and the unaudited financial statements referred to
in clause (b)(i) and (b)(ii) for the first three fiscal quarter of 2017.

5. The Lead Arrangers shall have received (a) a pro forma statement of income of
WMIH and its subsidiaries for the most recently completed fiscal year ended at
least 90 days before the Closing Date; (b) a pro forma statement of income of
WMIH and its subsidiaries for the latest interim period covered by the financial
statements provided pursuant to Section 4(b)(i) above; (c) a pro forma balance
sheet as of the most recently completed fiscal quarter ended at least 45 days
before the Closing Date (or 90 days prior to the Closing Date in case such four
fiscal quarter period is the end of WMIH’s fiscal year) and (d) a pro forma
consolidated income statement of WMIH and its subsidiaries for the 12-month
period ending on the last day of the most recently completed four-fiscal quarter
period ended at least 45 days prior to the Closing Date (or 90 days prior to the
Closing Date in case such four fiscal quarter period is the end of WMIH’s fiscal
year), in each case, prepared after giving effect to the Transactions as if each
such transaction had occurred as of such dates (in the case of such balance
sheet) or at the beginning of such period (in the case of such income
statement), which need not be prepared in compliance with Regulation S-X of the
Securities Act of 1933, as amended, or include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial
Accounting Standards Board Accounting Standards Codification 805, Business
Combinations (formerly SFAS 141R)).

6. The Administrative Agent and the Lead Arrangers shall have received at least
two business days prior to the Closing Date all documentation and other
information about the Company, WMIH and the subsidiaries of the Company and WMIH
that will become Guarantors as shall have been reasonably requested in writing
by the Administrative Agent or the Lead Arrangers at least ten calendar days
prior to the Closing Date and as required by U.S. regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

7. (a) Investment banks (the “Investment Banks”) shall have been engaged to
privately place the Notes pursuant to the engagement letter dated the date
hereof among the Investment Banks and Borrower, and each shall have received
(i) a customary preliminary offering memorandum containing (A) all customary
information, including financial statements of the Borrower, WMIH and the
Company (other than pro forma financial statements which are described below),
business and other financial data of the type and form that are customarily
included in private placements pursuant to Rule 144A promulgated under the
Securities Act (including information required by Regulation S-X and
Regulation S-K under the Securities Act, which is understood not to include
(I) a “description of notes,” “plan of distribution” and information customarily
provided by the Investment Banks or their counsel or advisors in the preparation
of an offering memorandum for an offering of high yield unsecured debt
securities in a private placement under Rule 144A of the Securities Act,
including any risk factors relating to, or any description of, all or any
component of the financing contemplated thereby or by this Commitment Letter,
(II) segment reporting or consolidating financial statements, separate
subsidiary financial statements and other financial statements and data that
would be required by Sections 3-09, 3-10

 

[Summary of Additional Conditions]



--------------------------------------------------------------------------------

and 3-16 of Regulation S-X, (III) CD&A and other information required by Item
402 of Regulation S-K and information regarding executive compensation and
related party disclosure related to SEC Release Nos. 33-8732A, 34-54302A and
IC-27444A, and (IV) other customary exceptions) and (B) pro forma financial
statements of the type and form that are customarily included in private
placements pursuant to Rule 144A promulgated under the Securities Act to be
prepared in a manner consistent with Regulation S-X, which give pro forma effect
to the Transactions (and in the case of pro forma financial statements for the
twelve-month period ending on the last day of the most recently completed
four-fiscal quarter period presented, as if Regulation S-X was applicable to
such financial statements) and (ii) all other financial data of the Borrower,
WMIH and the Company that would be reasonably necessary for the Investment Banks
to receive customary “comfort” letters from the independent accountants of the
Borrower, WMIH and the Company, respectively, in connection with the offering of
the Notes (and the Borrower shall have made all commercially reasonable efforts
to provide the Investment Banks with drafts of such “comfort” letters (which
shall provide customary “negative assurance” comfort), which such accountants
are prepared to issue upon completion of customary procedures) and (b) the
Investment Banks shall have been afforded a period (the “Marketing Period”) of
at least 15 consecutive business days upon receipt of the information described
above in clause (a)(i) (the “Required Information”) to seek to place the Notes
with qualified purchasers thereof; provided, that (i) May 25, 2018 shall be
excluded from the determination of such Marketing Period, (ii) July 3, 2018
shall be excluded from the determination of such Marketing Period, (iii) if such
Marketing Period has not ended on or prior to August 17, 2018, then such
Marketing Period shall not commence prior to September 4, 2018 and (iv) if such
Marketing Period has not ended on or prior to December 21, 2018, then such
Marketing Period shall not commence prior to January 2, 2019. If the Borrower in
good faith reasonably believes that it has provided the Required Information and
that the Marketing Period has commenced, it may deliver to the Lead Arrangers a
written notice to that effect (stating when the Borrower believes it completed
delivery of the Required Information), in which case, the Marketing Period will
be deemed to have commenced on the date set forth in such notice unless the
Majority Lead Arrangers in good faith reasonably believe that the Marketing
Period has not commenced and within two (2) Business Days after the delivery of
such notice deliver a written notice to the Borrower to that effect (stating
with specificity why the Majority Lead Arrangers believe the Marketing Period
has not commenced).

8. Subject in all respects to the Funding Conditions Provisions, the Guarantees
shall have been executed by WMIH and the subsidiaries of WMIH that will become
Guarantors and be in full force and effect or substantially simultaneously with
the consummation of the Acquisition.

9. Subject in all respects to the Funding Conditions Provisions, (a) the Bridge
Facility Documentation (which shall be in accordance with the terms of the
Commitment Letter and the Term Sheet and the Bridge/Bond Documentation
Principles, as applicable) shall have been executed and delivered by the Credit
Parties and (b) customary legal opinions, customary officer’s closing
certificates, organizational documents, customary evidence of authorization and
good standing certificates in jurisdictions of formation/organization, in each
case with respect to the Borrower and the Guarantors (to the extent applicable)
and a solvency certificate (as of the Closing Date after giving effect to the
Transactions and substantially in the form of Annex C-I attached hereto,
certified by a senior authorized financial officer of WMIH) shall have been
delivered to the Lead Arrangers.

10. The Equity Contribution shall have been made, or substantially concurrently
with the borrowings under the Bridge Facility and/or the issuance of the Notes
shall be made, in at least an amount equal to the Minimum Equity Contribution
and the Refinancing shall have been completed substantially concurrently with
the borrowings under the Bridge Facility and/or the issuance of the Notes.

 

[Summary of Additional Conditions]



--------------------------------------------------------------------------------

CONFIDENTIAL    ANNEX C-I

Form of Solvency Certificate

Date:            

Reference is made to Credit Agreement, dated as of [•] (the “Credit Agreement”),
among [•] (the “Borrower”), the lending institutions from time to time parties
thereto (the “Lenders”), and [•], as Administrative Agent.

Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. This certificate is furnished pursuant
to Section [•] of the Credit Agreement.

Solely in my capacity as a financial executive officer of WMIH and not
individually (and without personal liability), I hereby certify, that as of the
date hereof, after giving effect to the consummation of the transactions in
connection with the Bridge Facility:

 

  1. The sum of the liabilities (including contingent liabilities) of WMIH and
its restricted subsidiaries, on a consolidated basis, does not exceed the
present fair saleable value of the present assets of WMIH and its restricted
subsidiaries, on a consolidated basis.

 

  2. The fair value of the property of WMIH and its restricted subsidiaries, on
a consolidated basis, is greater than the total amount of liabilities (including
contingent liabilities) of WMIH and its restricted subsidiaries, on a
consolidated basis.

 

  3. The capital of WMIH and its restricted subsidiaries, on a consolidated
basis, is not unreasonably small in relation to their business as contemplated
on the date hereof.

 

  4. WMIH and its restricted subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
become due (whether at maturity or otherwise).

For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that would reasonably be
expected to become an actual or matured liability.

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

[WMIH] By:       Name:   Title:

 

[Solvency Certificate]